COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §
  John Finley Walker,                                  No. 08-17-00133-CR
                                          §
                      Appellant,                         Appeal from the
                                          §
  v.                                                    394th District Court
                                          §
  The State of Texas,                               of Brewster County, Texas
                                          §
                       State.                              (TC# 4397)
                                          §

                                             ORDER

         Pending before the Court is a motion filed by Mr. Bart E. Medley, Appellant’s court-

appointed attorney, to withdraw as counsel on appeal, request for the trial court to appoint new

counsel, and request for extension of time to file Appellant’s brief. Mr. Medley represents that

there is a conflict of interest as he has accepted a position with the 83rd District Attorney’s Office

which will begin December 18, 2017 which prevents him from continuing to represent Appellant

in this appeal. The motion to withdraw is GRANTED. The trial court is ordered to appoint counsel

to represent Appellant on appeal. The order of appointment shall be filed with the trial court no

later than December 8, 2017. Further, the order of appointment shall be included in a supplemental

clerk’s record and forwarded to this Court no later than December 15, 2017.

         Further, Appellant’s brief shall be due thirty days after the supplemental clerk’s record is
filed.

         IT IS SO ORDERED this 16th day of November, 2017.


                                               PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.